DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-16 in the reply filed on 9/30/22 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 11 (and its dependents 12-16) are indefinite regarding the use of the term “visual  image of a lateral side of a rotor enclosure of the milling machine with respect to a work surface” because it is not clear how the image is “with respect to” the surface. Examiner suggests amending claims 11 and 12 to specify that the image is a “visual image of the rotor enclosure and the work surface”

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Number 10,543,782 Laclef et al. in view of US Patent Number 9,797,100 Muir et al. and US Patent Number 10,233,598 Lee et al.
Laclef describes a milling machine 100 with frame 102 supported on traveling devices 104; cutting rotor 110; rotor enclosure 112 with first and second sides aligned with sides of the frame (fig 3). Laclef also describes camera(s) 134 which capture image(s) of the work surface and an electronic controller 132 which receives the image(s), generate reference line augmentations (210/212—fig 4) corresponding to position of the rotor and superimpose the augmentations on the image to create an augmented image.
The Laclef disclosure differs from the claimed invention in the camera capture a visual image of the rotor enclosure and the work surface. Moreover, Laclef describes the augmentations as for the path of the drum and a “point1 214 that represents the actual edge of the milling drum 110 onto the ground” , but not the “lateral contact lines”, thus lacking the determine positions for one or more lateral contact lines of the cutting rotor with respect to the work surface and generate a reference line augmentation corresponding to the lateral contact lines.
Muir—in the same field of endeavor-describes a milling machine having cameras  which “provide different views of the mixing chamber 116 and/or surrounding of the milling machine 100” (col. 5 lines 45-50). One of ordinary skill in the art would have found the image of the rotor enclosure beneficial, in order to monitor for damage. It would have therefore been obvious to one of ordinary skill at the time of filing or invention to have modified Laclef to have the camera capture a visual image of the rotor enclosure and the work surface as claimed.
Laclef—as modified in view of Muir—still lacks the determine positions for one or more lateral contact lines of the cutting rotor with respect to the work surface and generate a reference line augmentation corresponding to the lateral contact lines.
Lee—in the same field of endeavor—describes (col. 6 lines 57-col. 7 line 25) a milling machine with controller (“microprocessor”—col. 7 line 15) that determines lateral contact lines (“fan laser” col. 7 line 67) corresponding to the contact of the rotor with the surface. Lee teaches the lateral lines are advantageous to help operator determine where cutting starts/stops.
 It would have therefore been obvious to one of ordinary skill at the time of filing or invention to have further modified Laclef to have the controller determine lateral contact lines—as suggested by Lee—in order to determine where the cutting starts/stops. Moreover, it would have been obvious to one of ordinary skill at the time of filing or invention to have generated reference line augmentations and to have superimposed the augmentations on the image as claimed because Laclef expresses the desire to display the information pertaining to “where a cut will be made” (col. 1 line 36).


Regarding process claim 11:
Laclef describes capturing a visual image of a work surface, generating a reference line augmentation (210/212—fig 4) corresponding to position of the rotor ; superimpose the augmentations on the image to create an augmented image and display the image.
The Laclef disclosure differs from the claimed invention in the camera capture a visual image of the rotor enclosure and the work surface. Moreover, Laclef describes the augmentations as for the path of the drum and a “point2 214 that represents the actual edge of the milling drum 110 onto the ground” , but not the “lateral contact lines”, thus lacking the determine positions for one or more lateral contact lines of the cutting rotor with respect to the work surface and generate a reference line augmentation corresponding to the lateral contact lines.
Muir—in the same field of endeavor-describes a milling machine having cameras  which “provide different views of the mixing chamber 116 and/or surrounding of the milling machine 100” (col. 5 lines 45-50). One of ordinary skill in the art would have found the image of the rotor enclosure beneficial, in order to monitor for damage. It would have therefore been obvious to one of ordinary skill at the time of filing or invention to have modified Laclef to have the camera capture a visual image of the rotor enclosure and the work surface as claimed.
Laclef—as modified in view of Muir—still lacks the determine positions for one or more lateral contact lines of the cutting rotor with respect to the work surface and generate a reference line augmentation corresponding to the lateral contact lines.
Lee—in the same field of endeavor—describes (col. 6 lines 57-col. 7 line 25) a milling machine with controller (“microprocessor”—col. 7 line 15) that determines lateral contact lines (“fan laser” col. 7 line 67) corresponding to the contact of the rotor with the surface. Lee teaches the lateral lines are advantageous to help operator determine where cutting starts/stops.
 It would have therefore been obvious to one of ordinary skill at the time of filing or invention to have further modified Laclef to have the controller determine lateral contact lines—as suggested by Lee—in order to determine where the cutting starts/stops. Moreover, it would have been obvious to one of ordinary skill at the time of filing or invention to have generated reference line augmentations and to have superimposed the augmentations on the image as claimed because Laclef expresses the desire to display the information pertaining to “where a cut will be made” (col. 1 line 36).




With regards to claim 2: Lee suggests the forward and rearward contact lines (S1/S2) and one of ordinary skill in the art would have found it obvious to have included both front and rear with the system of Laclef as modified—in order to see where cutting stops and starts.
With regards to claim 3: display Laclef fig 4.
With regards to claim 4: Laclef shows cameras on both sides.
 With regards to claims 5 and 12: Laclef (col. 5 line 34) describes stitching images from both right and left side. This is deemed to anticipate the generating first and second images.
With regards to claim 6: Laclef describes the images stitched together on a single screen. Examiner takes Official Notice that it is well known and old to split images from a single display to multiple displays to enable use of smaller screens. It would have therefore been obvious to one of ordinary skill at the time of filing or invention to have modified Laclef to have a second display screen as claimed.
With regards to claim 7: Laclef describes the elevation mechanism (col. 1 line 20 ) and suggests tracking the elevation (fig 4 “Depth of Cut”) but lacks the elevation sensor. Lee (col. 6 line 44) describes the use of an elevation sensor to determine depth. It would have thus been obvious to one of ordinary skill at the time of filing or invention to have included the elevation sensor as claimed.
With regards to claim 8 and 15: Lee describes the controller receiving the elevation and adjust the contact lines (col. 6 lines 59-61) and thus incorporation of the lateral contact lines into the Laclef device would have the controller receiving the elevation to adjust the contact lines.
With regards to claim 9 and 16: Lee describes allowing the operator to select the number of and arrangement of lines (lee claim 6) It would have therefore been obvious to one of ordinary skill at the time of filing or invention to have further modified Laclef to have the programmed to enable selection of a number and arrangement of lines.
Laclef (abstract) describes the video of claim 10. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Janine M KRECK whose telephone number is (571)272-7042. The examiner can normally be reached telework: M-F 0600-1530 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 5712729855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Janine M Kreck/           Primary Examiner, Art Unit 3672                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner understands the point 214 of Laclef to intersect with at least one of the lateral contact lines.
        2 Examiner understands the point 214 of Laclef to intersect with at least one of the lateral contact lines.